 


114 HR 3857 RH: To require the Board of Governors of the Federal Reserve System and the Financial Stability Oversight Council to carry out certain requirements under the Financial Stability Act of 2010 before making any new determination under section 113 of such Act, and for other purposes.
U.S. House of Representatives
2016-12-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IB 
Union Calendar No. 689
114th CONGRESS 2d Session 
H. R. 3857
[Report No. 114–878] 
IN THE HOUSE OF REPRESENTATIVES 
 
October 29, 2015 
Mr. Messer introduced the following bill; which was referred to the Committee on Financial Services 
 

December 16, 2016
Committed to the Committee of the Whole House on the State of the Union and ordered to be printed

A BILL 
To require the Board of Governors of the Federal Reserve System and the Financial Stability Oversight Council to carry out certain requirements under the Financial Stability Act of 2010 before making any new determination under section 113 of such Act, and for other purposes. 
 
 
1.Requirements related to the Financial Stability Act of 2010 
(a)In generalThe Financial Stability Oversight Council may not make a determination under section 113 of the Financial Stability Act of 2010 (12 U.S.C. 5323) that a nonbank financial company shall be supervised by the Board of Governors of the Federal Reserve System and subject to prudential standards until 90 days after— (1)the Board of Governors of the Federal Reserve System establishes prudential standards for nonbank financial companies, as required by subsections (a) and (b) of section 165 of such Act; 
(2)the Board of Governors of the Federal Reserve System promulgates regulations setting forth criteria for exempting certain types or classes of U.S. nonbank financial companies or foreign nonbank financial companies from supervision, as required by section 170 of such Act; and  (3)the Financial Stability Oversight Council— 
(A)reevaluates within calendar year 2016 each determination made under subsections (a) and (b) of section 113 of such Act and rescinds any such determination if the Council determines that the nonbank financial company no longer meets the standards under such subsections, as required by section 113(d) of such Act; and  (B)submits a report to the Committee on Banking, Housing, and Urban Affairs of the Senate and the Committee on Financial Services of the House of Representatives explaining with specificity the reasons for which the Council did not rescind any such determination. 
(b)DefinitionsFor purposes of this section, the terms nonbank financial company, U.S. nonbank financial company, and foreign nonbank financial company have the meaning given those terms, respectively, under section 102 of the Financial Stability Act of 2010 (12 U.S.C. 5311).    December 16, 2016 Committed to the Committee of the Whole House on the State of the Union and ordered to be printed  